Motion Granted; Appeal Dismissed and Memorandum Opinion filed September 13,
2012.




                                         In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00603-CR

                      CONRAD JEROME MORGAN, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 432nd District Court
                               Tarrant County, Texas
                          Trial Court Cause No. 1260983D


                  MEMORANDUM                         OPINION


       A written request to withdraw the notice of appeal in this case, personally signed
by appellant, has been filed with this Court. See TEX. R. APP. P. 42.2. Because this
Court has not delivered an opinion, we grant appellant's request.

       Accordingly, we order the appeal dismissed. We direct the Clerk of the Court to
issue the mandate of the Court immediately.

                                     PER CURIAM


Panel consists of Justices Seymore, Boyce, and McCally.
Do Not Publish - TEX. R. APP. P. 47.2(b)